359 U.S. 115 (1959)
SPEVACK
v.
STRAUSS ET AL.
No. 339.
Supreme Court of United States.
Argued March 5, 1959.
Decided March 23, 1959.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Carleton U. Edwards II and Joseph Y. Houghton argued the cause for petitioner. With them on the brief was Bernard Margolius.
Leonard B. Sand argued the cause for respondents. With him on the brief were Solicitor General Rankin, Assistant Attorney General Doub, Samuel D. Slade, Lionel Kestenbaum, Loren K. Olson and Roland A. Anderson.
Briefs of amici curiae urging reversal were filed by Elisha Hanson, Arthur B. Hanson and Calvin H. Cobb, Jr. for the American Chemical Society, and by Carlton S. Dargusch and Carlton S. Dargusch, Jr. for Engineers Joint Council, Inc.
PER CURIAM.
Upon oral argument, it appeared that in the normal course the fee for petitioner's United States patent must be paid by May 25, 1959, and that the patent will issue shortly after payment of the fee. Accordingly, the case is remanded to the District Court and that court is instructed: (1) If petitioner has by May 25, 1959, paid the patent fee for his patent, and has not requested a suspension or delay in the issuance thereof, or has withdrawn any such request theretofore made, to continue the *116 case and the restraining orders entered herein by THE CHIEF JUSTICE until the patent issues, and then to dismiss the complaint as moot; (2) otherwise, on May 25, 1959, to dismiss the complaint on the ground that, apart from the merits of the controversy, the grant of the extraordinary equitable relief of an injunction at that stage of the proceedings would not be warranted. Upon the fulfillment of either of these conditions, the proceedings heretofore had in the two lower courts are vacated.